                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

VS.                                                    CRIMINAL NO. 3:19cr177-CWR-LRA


JULIO DIAZ LOPEZ                                               DEFENDANT
a/k/a ANIBAL CASILLAS, JR.
______________________________________________________________________________

                     UNOPPOSED MOTION TO CONTINUE
______________________________________________________________________________

       NOW COMES Defendant Julio Diaz Lopez, by and through his counsel, and respectfully

moves this Court to continue the trial and extend the deadlines for discovery, pretrial motions,

non-dispositive motions, and plea by date in this matter that is currently set for the October 21,

2019 trial term. In support of this Motion, Mr. Lopez states:

       1.      Mr. Lopez, an alien in the United States, is charged in a three-count indictment

with falsely and willfully representing himself to be a citizen of the United State; did knowingly

possess, utter, use and attempt to use a document prescribed by statute and regulation for

evidence of authorized stay or employment in the United States, that is a Social Security Card,

which card the defendant knew to be forged, counterfeited, altered, and falsely made; for the

purpose of obtaining for himself and any other person anything of value from any person, and for

any other person, did, with intent to deceive, falsely represent a number to be the social security

account number assigned by the Commission of Social Security to him, when in fact such

number is not the social security account number assigned by the Commissioner of Social

Security to him, in violation of 18 U.S.C. § 911, 18 U.S.C. § 1546, 18 U.S.C. § 2, and 42 U.S.C.

§ 408(a)(7)(B).
          2.    This matter is set for trial on the October 21, 2019 trial term before U.S. District

Judge Carlton W. Reeves.

          3.    On or about August 27, 2019, undersigned counsel was appointed to represent

Mr. Lopez in this matter.

          4.    On or about August 29, 2019, undersigned counsel was provided with the

discovery in this matter.

          5.    Mr. Lopez is currently detained in the Tallahatchie Detention Center and

undersigned counsel has not had the opportunity to meet with him to review the discovery in this

matter.

          6.    As such, undersigned counsel requests additional time to review and complete

discovery in this matter so that he can adequately advise Mr. Lopez regarding the charges, and to

prepare a proper defense.

          7.    Therefore, undersigned counsel requests a continuance of the trial date, motion

deadlines, and plea by date in this matter.

          8.    Further, Defendant agrees to waive the provisions of the Speedy Trial Act for the

time period in which a continuance is granted.

          9.    Undersigned counsel has spoken with Lynn Murray, Assistant U.S. Attorney for

the Government, regarding the motion to continue the trial and extend deadlines. Mr. Murray

has advised that the Government has no objection to the motion to continue the trial and extend

deadlines in this matter.

          10.   The granting of this motion for continuance serves the ends of justice which

outweigh the interests of the public and the defendant in a speedy trial, and that failure to grant

the continuance would result in a miscarriage of justice.
       11.     This motion is not meant to unduly delay or prejudice the prosecution of this case.

Instead, counsel for Mr. Lopez files this motion in good faith and out of an abundance of caution.

       WHEREFORE, PREMISES CONSIDERED, Defendant moves the Court to grant this

motion to continue the trial, extend the motion deadlines, and extend plea by date in this matter.

       THIS, the 25th day of September, 2019.

                              Respectfully submitted,

                              JULIO DIAZ LOPEZ

                              BY HIS ATTORNEY
                              THE HIGH LAW FIRM, PLLC

                              By: /s/ Terence L. High   _________________
                                      TERENCE L. HIGH (MSB #99843)
                                      ATTORNEY FOR JULIO DIAZ LOPEZ

OF COUNSEL:

Terence L. High (MSB No. 99843)
THE HIGH LAW FIRM, PLLC
P.O. Box 12054
Jackson, MS 39236
395 Edgewood Terrace Drive
Jackson, MS 39206
Telephone: 601.991.2218
Facsimile: 601.608.7833
Email: Terence.High@gmail.com
                                 CERTIFICATE OF SERVICE

       I, Terence L. High, do hereby certify that on September 25, 2019, I electronically filed

the foregoing Motion to Continue Trial with the Clerk of the Court using the ECF system, which

sent notification to the following counsel of record:

       Samuel Lynn Murray                     Lynn.Murray@usdoj.gov

       This, the 25th day of September, 2019.

                                                        _s/ Terence L. High_______
                                                        TERENCE L. HIGH
